DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 22 September 2021 have been received and considered.
Claims 1-15, 17, 19, 29, and 30 are pending.
This Action is Final.

Election/Restrictions
Claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the interview on 16 March 2021.  Applicant has provided no acknowledgment within the reply and if encouraged to acknowledge the election in the subsequent reply.

Response to Amendment
Non-elected claim 31 is not present in the listing of claims.  37 CFR 1.126 requires the original numbering of the claims to be preserved throughout the prosecution.  Claim 31 has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, 19, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US 20180183606) in view of Assenmacher et al. (US 20200233950), and further in view of Ford et al. (US 20180359096).
As per claims 1, 9, and 29, High et al. discloses a method of providing a secure update from a server to an end-point device comprising: registering, by a server, digital information, a public key, and a verifiable key derived from the digital information (see paragraphs [0034], [0037], and [0041]); 
transmitting, by the server, the verifiable key derived from the digital information to a publicly accessible transaction log, wherein the publicly accessible transaction log separately stores the verifiable key derived from the digital information in a block of the publicly accessible transaction log, wherein the block has an identifier (see paragraphs [0031]-[0032]); 
providing, by the server, the digital information and the public key to an end- point device, wherein the end-point device retrieves the separately stored verifiable key derived from the digital information from the publicly accessible transaction log, and wherein the end-point device independently computes a separate verifiable key from the provided digital information, and wherein the end-point device determines whether the provided digital information has been compromised, by comparing the verifiable key derived from the digital information retrieved from the publicly accessible transaction log to the independently computed separate verifiable key from the retrieved digital information using the public key (see paragraphs [0031], [0037], and [0041]).

However, Assenmacher et al. teaches providing an identifier of the block which the end-point device uses to lookup the specific block used to verify the digital information (see paragraphs [0044]-[0049] and [0058]-[0060]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the identifier of the block to be verified in the High et al. system.
Motivation to do so would have been that it simplifies the determination of the configuration block and may be advantageous for electronic devices with limited computing power (see Assenmacher et al. paragraph [0058]).
While the modified High et al. and Assenmacher et al. system further discloses encoding the software package as a transaction in a first node of an index tree, the first node of the index tree spending an unspent transaction output from a previous node of the index tree (see High et al. paragraphs [0037]-[0039] and [0031]-[0032]), there lacks the explicit teaching of the index tree structure.
However, Ford et al. teaches initial digital information and a verifiable key derived from the initial digital information by inserting an initial specific node in an index tree containing the initial digital information and the verifiable key derived from the initial digital information, the initial digital information originating from a first source; registering, by the server, subsequent digital information unrelated to the initial digital information contained in the first specific node by inserting a second specific node in the index tree containing the subsequent digital information and a subsequent verifiable key derived from the subsequent digital information, the subsequent digital information originating from a second source; instantiating the second specific node as a child of the first specific node in the 
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Ford et al. in the modified High et al. and Assenmacher et al. system.
Motivation to do so would have been to prevent the system from a compromised developer (see Ford et al. paragraph [0075]).
As per claims 2 and 3, the modified High et al., Assenmacher et al., and Ford et al. system discloses the end-point device is an internet of things ("IoT") device, wherein the IoT device is one from a group consisting of: a smart thermostat, a smart vehicle, a smart speaker, a smart appliance, a smart security system, a wearable device, a smart camera, a smart entertainment system, a smart lock, and a smart lighting device (see Assenmacher et al. paragraphs [0034]-[0035] and [0058]).

As per claims 5 and 6, the modified High et al., Assenmacher et al., and Ford et al. system discloses the blockchain is Bitcoin and/or Ethereum (see Assenmacher et al. paragraphs [0039]-[0041] and [0094]-[0101]).
As per claim 7, the modified High et al., Assenmacher et al., and Ford et al. system discloses the identifier of the block is a height of the block in the publicly accessible transaction log, the height of the block being relative to a reference block in the publicly accessible transaction log (see Assenmacher et al. paragraph [0047] and Ford et al. paragraphs [0081]-[0087]).
As per claim 8, the modified High et al., Assenmacher et al., and Ford et al. system discloses the digital information further comprises a software update and an originating course further comprises a software publisher (see High et al. paragraph [0023] and Ford et al. paragraphs [0074]-[0080]).
As per claims 10 and 11, the modified High et al., Assenmacher et al., and Ford et al. system discloses the verifiable key derived from the digital information comprises a hash of the digital information, wherein the hash of the digital information is received or computed by the server from a remote computing device (see High et al. paragraphs [0037]-[0039]).
As per claim 12, the modified High et al., Assenmacher et al., and Ford et al. system discloses the determination of matches for the verifiable key and the digital information retrieved from the publically accessible transaction log (see High et al. paragraphs [0031], [0034] and [0041]), and generally teaches performing an action when there isn’t a match (see Assenmacher et al. paragraph [0088] discarding the information when there is no match and Ford et al. paragraph [0051]), but fails to explicitly disclose determining based on this comparison that the data is compromised and in response performing a security action.  However, Official Notice is taken that at a time before the effective filing date of the 
As per claims 13 and 14, the modified High et al., Assenmacher et al., and Ford et al. system discloses the end-point device determines that the provided digital information has not been compromised, responsive to the verifiable key derived from the digital information retrieved from the publicly accessible transaction log matching the independently computed separate verifiable key from the retrieved digital information, and wherein the end-point device utilizes the digital information in response to the determination that the digital information has not been compromised, wherein the provided digital information comprises a software update for the end-point device and wherein utilizing the digital information comprises installing the software update on the end-point device (see High et al. paragraphs [0023], [0031], [0037], and [0041]).
As per claim 15, the modified High et al., Assenmacher et al., and Ford et al. system discloses receiving a signature associated with the digital information, the signature being verifiable with a registered public key associated with the digital information; determining from the digital information, a permissions threshold associated with the digital information, the permissions threshold representing a quantity of signatures; and determining that the received signature satisfies the permissions threshold (see Ford et al. paragraphs [0074]-[0080]).
As per claim 17, the modified High et al., Assenmacher et al., and Ford et al. system referencing the second specific node by an update reference of the first specific node in an update chain (see High et al. paragraphs [0031]-[0032] building the blockchain and Ford et al. paragraphs [0078]-[0080]).
As per claim 19, the modified High et al., Assenmacher et al., and Ford et al. system a tree structure (see High et al. paragraphs [0031]-[0032] and Ford et al. paragraphs [0078]-[0087]), but fails to explicitly disclose it is a binary search tree.  However, Official Notice is taken that at a time before the effective filing date of the invention, it would have been obvious to use a binary search tree in the modified High et al., Assenmacher et al., and Ford et al. system as these are a common, well-known, and widely used tree structure.
As per claim 30, the modified High et al., Assenmacher et al., and Ford et al. system discloses the end-point device determines that the corresponding software package has not been compromised, responsive to the hash derived from the corresponding software package matching the separate hash included as part of the separately stored transaction retrieved from the publicly accessible blockchain, and wherein the end-point device installs the corresponding software package in response to the determination that the software package has not been compromised (see High et al. paragraphs [0037]-[0041] and Ford et al. paragraphs [0074]-[0087]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, 17, 19, 29, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/Primary Examiner, Art Unit 2419